DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, 6-8, 10-14 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim1 recites a system for analyzing a video file in a shortened time frame, the system comprising: a receiver configured to receive a video file as an input; a time splitter configured to split the received video file according to set intervals of time depending on a speed of analysis of the video file and to dynamically split the video into a number of video viewing programs, wherein the number defines the speed of analysis of the video file; a frame splitter configured to split each of the video viewing programs into a plurality of frames determined by a genre of the video file, wherein the genre correlates to tags of the video file; a key frame identifier configured to identify key frames from the frame splitter based on pre-defined data items from the frames, wherein the key frame identifier includes comparators configured to determine similarity among the plurality of frames, wherein the comparators are configured to compare the score against all frames available within the video file and libraries and to look for similar scores and tagged images, and wherein the key frame identifier is configured to define key frames for each video file based on change ranges between the score and similar scores; and a link between pre-populated databases and libraries of image frames, wherein the image frames include tags that set a score for similar tags for the video file, wherein the genre is determined by the score.

Claim13 recites a method for analyzing a video file in a shortened time frame, the method comprising: receiving a video file as an input; splitting the received video file according to set intervals of time depending on a speed of analysis of the video file and dynamically splitting the video into a number of video viewing programs, wherein the number defines the speed of analysis of the video file; splitting each of the video viewing programs into a plurality of frames determined by a genre of the video file, wherein the genre correlates to tags of the video file; identifying key frames from the frame splitter based on pre-defined data items from the frames, wherein the identifying uses comparators to determine similarity among the plurality of frames, wherein the comparators are configured to compare the score against all frames available within the video file and libraries and to look for similar scores and tagged images, and wherein the identifying defines key frames for each video file based on change ranges between the score and similar scores; and linking pre-populated databases and libraries of image frames, wherein the image frames include tags that set a score for similar tags for the video file, wherein the genre is determined by the score.

Claim14  recites a system for analyzing a video file in a shortened time frame, the system comprising: a receiver configured to receive a video file as an input; a time splitter configured to split the received video file according to set intervals of time depending on a speed of analysis of the video file and to dynamically split the video into a number of video a key frame identifier configured to identify key frames from the frame splitter based on pre-defined data items from the frames; a link between pre-populated databases and libraries of image frames, wherein the image frames include tags that set a score for similar tags for the video file, wherein the genre is determined by the score; and an analyzer configured to use multiple linear regressions with different variables to obtain, as output, a context data item for the video file.
The closest prior art, either singularly or in combination fails to anticipate or render the under lined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484